{¶ 15} As the author of Chapman, I simply wish to state that I agree totally with the decision today. The contrary result would extendChapman too far, and make the filing of a lawsuit almost a guarantee of continued employment.
 {¶ 16} But employers are not free to fire an employee for filing a justified lawsuit. What we hold today is that the filing of a lawsuit is not, in itself, a protected activity. Taylor's appeal is based solely on the granting of summary judgment on his wrongful-discharge claim, which is based solely on his suing his employer — he did not appeal the summary judgment on all his substantive claims. Of course, if Taylor had had other legal grounds for the suit — such as sex or age discrimination — retaliation might also be a claim. *Page 704 
 {¶ 17} We hold today that a wrongful-discharge claim may not be based solely upon being discharged for suing an employer.